IN THE SUPREME COURT OF THE STATE OF KANSAS


                                     No. 113,970

                     In the Matter of JARED WARREN HOLSTE,
                                     Petitioner.


                         ORDER OF REINSTATEMENT


       On October 9, 2015, this court suspended the petitioner, Jared Warren
Holste, from the practice of law in Kansas for a period of 2 years. The court
further held that:


       "[R]espondent should be permitted to file a motion with this court for early
       reinstatement after the first 6 months of his suspension. Prior to filing this
       motion, respondent must have the Disciplinary Administrator's office's
       written approval of an 18-month probation plan with terms and conditions
       acceptable to that office. Those terms and conditions must encompass
       appropriate supervision of respondent's practice of law, including suitable
       supervision if respondent returns to the practice of criminal prosecution.
       See, e.g., In re Campbell, 290 Kan. 504, 505, 231 P.3d 562 (2010)
       (respondent required to develop relationship with another criminal
       prosecutor and meet regularly to review pending cases). The written
       approval and plan of supervision must be filed as exhibits to respondent's
       motion for early reinstatement. In re Holste, 302 Kan. 880, 890, 358 P.3d
850 (2015).


       On August 31, 2016, petitioner filed a motion for early reinstatement and a
proposed probation plan, approved by the Disciplinary Administrator's office. The
petitioner attached a proposed probation plan and a certification from the


                                          1
Disciplinary Administrator's office approving the proposed probation plan as
exhibits to the motion for early reinstatement. On September 7, 2016, the
Disciplinary Administrator's office filed a response to the motion with the court,
indicating that it did not oppose the petitioner's motion for early reinstatement.


         The court, after carefully considering the record, grants the petitioner's
motion for early reinstatement of his license to practice law in Kansas, subject to
compliance with the following terms and conditions of probation as set forth
below:


         1.     Practice Supervision. The petitioner's practice will be supervised by
Justin Barrett, an attorney practicing law in Colby, Kansas. The practice
supervisor will be acting as an officer and agent of the court as supervisor of
probation in monitoring the petitioner's practice. The petitioner shall allow the
practice supervisor access to his files, calendar, and the operating account and trust
account records. The practice supervisor will be afforded all immunities under
Supreme Court Rule 223 (2015 Kan. Ct. R. Annot. 420).


         2.     Meetings. During the first year of probation, the petitioner will meet
with the practice supervisor weekly. During the final 6 months of probation, the
petitioner will meet with the practice supervisor as directed by the practice
supervisor. Additionally, the practice supervisor will be available to the petitioner
by telephone for additional consultations. The petitioner and the supervising
attorney will review the petitioner's calendar to ensure that appropriate notices
have been sent, that the petitioner is properly prepared for all events on his
schedule, and that all files have been properly updated. The practice supervisor
will provide monthly reports to the Disciplinary Administrator regarding the
petitioner's compliance with the terms and conditions of probation.



                                            2
       3.      Practice. The petitioner will notify the practice supervisor and the
Disciplinary Administrator if the petitioner intends to serve as a criminal
prosecutor. Additionally, prior to serving as a criminal prosecutor, the petitioner
shall develop additional safeguards to protect the public and prevent a
reoccurrence of the misconduct which occurred in this case. Finally, the petitioner
will not serve as a criminal prosecutor without the supervision of a county or
district attorney.


       4.      Office Procedures. Within 10 days of this order, the petitioner will
provide the practice supervisor and the Disciplinary Administrator with written
office procedures designed to monitor the status, deadlines, and court appearances
of all matters in which he has undertaken representation. The petitioner will
modify that procedure if directed to do so by the practice supervisor or the
Disciplinary Administrator. The petitioner will follow the written office
procedures.


       5.      Audits. Within 30 days of the date of this order, the practice
supervisor will conduct an initial audit of the petitioner's files. Thereafter, every 6
months, the practice supervisor will conduct additional audits. If the practice
supervisor discovers any violations of the Kansas Rules of Professional Conduct,
the practice supervisor will include such information in his report. The practice
supervisor will provide the Disciplinary Administrator and the petitioner with a
copy of each audit report. The petitioner will follow all recommendations and
correct all deficiencies noted in the practice supervisor's periodic audit reports. At
the conclusion of the period of probation, the petitioner will submit to the practice
supervisor a detailed account of his active files and the practice supervisor will
conduct a final audit.




                                           3
       6.     Continued Cooperation. The petitioner will continue to cooperate
with the Disciplinary Administrator. If the Disciplinary Administrator requests any
additional information, the petitioner will timely provide such information.


       7.     Additional Violations. The petitioner will not violate the terms of his
probation or the provisions of the Kansas Rules of Professional Conduct. In the
event that the petitioner violates any of the terms of probation or any of the
provisions of the Kansas Rules of Professional Conduct at any time during the
probationary period, the petitioner will immediately report such violation to the
practice supervisor and the Disciplinary Administrator. The Disciplinary
Administrator will take immediate action directing the petitioner to show cause
why the probation should not be revoked.


       IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice
of law in Kansas conditioned upon his compliance with the annual continuing
legal education requirements and upon his payment of all fees required by the
Clerk of the Appellate Courts and the Kansas Continuing Legal Education
Commission and subject to the terms and conditions of the probation plan. Upon
proof provided to the Clerk of the Appellate Courts that the petitioner has
complied with the annual continuing legal education requirements and has paid the
fees required by the Clerk of the Appellate Courts and the Kansas Continuing
Legal Education Commission, the Clerk is directed to enter the petitioner's name
upon the roster of attorneys engaged in the practice of law in Kansas.


       IT IS FURTHER ORDERED that the petitioner shall be subject to the terms and
conditions of the probation plan for a period of 18 months and until discharged by
this court.




                                          4
       IT IS FURTHER ORDERED that this order be published in the official Kansas
Reports and that the costs herein be assessed to the petitioner.


       IT IS SO ORDERED.



       Effective this 21st day of October, 2016.




                                          5